Bookstaver, J.
The ground on which the appellant now seeks to go to the court of appeals, to-wit, to have the question of law with reference to the contractual force of the rules of the appellant limiting and defining the relations of the defendant to its depositors definitely settled, is not sufficient to warrant the granting of the motion, and the continuance of this litigation at the expense of the plaintiff, who had given the bank ample notice of the plaintiff’s claim before it paid the money to the depositor’s administrator. The dilemma in which it now finds itself is one of its own creation. When the administrator made his demand, it could have refused payment to him on the ground of plaintiff’s claim, and then waited until one or the other commenced an action to recover the amount, when it could have brought in the other claimant, op notified him or her of the action, and require the one not suing to defend, instead of which it took the responsibility of determining to which it would pay, and must abide by the result. The motion will therefore be denied, with $10 costs.